         Case 2:17-cv-00980-APG-DJA Document 104 Filed 07/07/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                             Case No.: 2:17-cv-00980-APG-DJA

 4         Plaintiff                                   Order Granting Extension of Time

 5 v.                                                             [ECF No. 103]

 6 AZURE ESTATE OWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9        I HEREBY GRANT Ricardo Fojas’s motion (ECF No. 103) for an extension of time to

10 respond to my order to show cause. Mr. Fojas’s response is now due July 28, 2020.

11        DATED this 7th day of July, 2020.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
